I concur.
I am of the opinion, however, that in view of the court's finding that the defendant was guilty of extreme cruelty toward the plaintiff, and thus made it impossible for her to continue her relationship as a wife, and compelled her to appeal to a court of justice to sever her relationship with the defendant, that the district court clearly abused the discretion vested in it with respect to the allowance *Page 609 
or disallowance of alimony in this case. I am also of the opinion that in view of the findings, which have now become irrevocable, all that the district court is now empowered to do is to determine the amount that should be awarded to the plaintiff out of the property owned by the defendant.